Title: From Arthur S. Brockenbrough to University of Virginia Board of Visitors, 2 April 1826
From: Brockenbrough, Arthur S.
To: University of Virginia Board of Visitors


Gentlemen,
April 2d 1826
I contracted with Mr Philip Sturtevant: for the carving of the Composite Capitels for the library room at $30 each amounting to the Sum of $1.200 as appears from Letter No 1 accompanying this—from his letter of the 1st Jany No 2 you will find he is not satisfied with the  contract and asks more pay—I informed him I would not take the responsibility of paying him more than the contract calls for but would lay his claim before the Visitors and if they thought proper to allow it, he should have it, before contracting with Sturtevant I addressed a letter to John Haveland architect of Philadelphia enquiring what such capitels would cost there. his letter (No 3) is his answer to my enquiries where in he states the lower offer for such Capitels was $75 each, the additional compensation that Sturtevant requires would be about $300—I should not be for giving him that much more certainly but perhaps the half of it would not be unreasonable as it is considered that the $30. is rather a low price. I am Gentlemenyour Obt SevtA S BrockenbroughP.S. I have paid $500. towards them